Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 1 “109”; Figure 3 “309”; Figure 4 “459”; Figure 5 “559”; and Figure 6 “659”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 2 is objected to because of the following informalities: line 2: amend “embedded electronics” to “embedded electronic” .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the metal material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2013/0075575 A1, hereinafter “Abe”).

Regarding claims 1 and 4, Abe teaches a manufacturing method for making a 3D shaped object with a plurality of solidified layers stacked integrally by repeating the step of forming a solidified layer and wherein a heater element, i.e., electronic, is disposed on the solidified layer during the repeated steps where the heater element is situated within the 3D shaped object (Abe, [0010-0013]). Abe further teaches that the term “heater element” as used substantially means a heater element capable of generating heat when it is energized, e.g. a coil (Abe, [0015]). Abe also teaches that a groove 80 may be formed in the stacked solidified layer 24 and can be formed through dividing a powder portion into a sub-portion where the light beam irradiation is performed and another sub-portion where no light beam irradiation is performed and the powder remaining in this sub-region is removed, creating a groove (Abe, [0102] and Figure 9(a)-(c)).

Moreover, Abe teaches that a metal powder having a low melting point is used as the metal powder for filling the groove 80 after the disposal of the heater element, specifically the groove 80 is filled with the metal powder having the low melting point and thereafter the powder is irradiated with the light beam forming a solidified portion 80c (Abe, [0115] and Figure 14(a)-(c)). Abe also teaches that the low melting point metal powder may be provided in the groove as a plurality of layer (Abe, [0117] and Figure 14(c)). Abe further teaches that after the heater element is disposed on the groove, the further sintered layer is started to be stacked again (Abe, [0106]). 
The formation of the 3D shaped object using a layering method of Abe corresponds to a  method of additive manufacturing of claim 1. Filling the groove with a low melting point metal powder around a heater element in the groove of Abe corresponds to depositing a transition material to form a transition zone encasing an embedded electronic, wherein the transition material comprises an intermediate melting point that is lower than a melting point of the base material of claim 1. Continuing to add sintered layers after the heater element and low melting point metal powder are disposed of Abe corresponds to depositing a base material encasing the embedded electronic of claim 1. The solidified portion 80c of Abe corresponds to wherein the transition material is a discrete deposit between the embedded electronic and the base material that contemporaneously forms the transition zone of claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2013/0075575 A1, hereinafter “Abe”).

Regarding claims 2 and 3 Abe also teaches that the metal powder may be a powder containing an iron based powder as a main component and may be a powder which further contains at least one kind powder selected from the group consisting of a nickel powder, a nickel based alloy powder, a copper powder, a copper based alloy powder and a graphite powder in some cases (Abe, [0099]). Moreover, Abe teaches that the low melting point metal powder may be at least one selected from the group consisting of a copper alloy, an aluminum alloy, a tin-based alloy such as solder powder, and an indium-based alloy (Abe, [0115]). 
Given that the main metal powder of Abe contains iron, copper, nickel, and/or graphite and that the low melting point metal powder of Abe can contain a copper alloy, an aluminum alloy, a tin-based alloy, and an indium-based alloy and that these metal powder compositions are used for the same 3D part, it would have been obvious to one of ordinary skill in the art to select a composition of the transition zone to be compatible with the embedded electronics and enables the transition zone material to bond with the metal material as required in claim 2. Moreover, the use of an iron based metal powder of Abe corresponds to wherein the base material comprises a metal material of claim 4.




Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claim 1 above, and further in view of Hofmann et al. (US 2015/0044084 A1, hereinafter “Hofmann”).
Regarding claim 5-8, while Abe teaches the use of a low melting point metal powder and a main metal powder to form a 3D shaped object (Abe, [0010-0013] and [0020]), Abe does not explicitly disclose wherein the transition material is a material gradient that starts with transition zone material near the embedded electronics and incrementally includes more of the base material as the transition zone moves away from the embedded electronics and towards the base material, wherein the transition zone comprises a plurality of columns constructed in one or more layers, wherein the transition zone comprises a plurality of stacked wreaths constructed in one or more layers, or wherein the transition zone comprises a plurality of projecting columns constructed in one or more layers.

With respect to the difference, Hofmann teaches a method for fabricating multi-functional articles comprised of additively formed gradient materials, where at least one compositional gradient transition region comprises a plurality of distinct gradient layers formed by incrementally adjusting the compositional ratio between the at least two distinct materials (Hofmann, [0014]). Moreover, Hofmann teaches that the at least one gradient transition region includes a direct compositional transition from one distinct material to another and that the gradient materials that form the multi-functional articles may include any gradient of two or more metals or alloys into which compatibility may be engineered and that when combined allow for a operative multi-functional transition (Hofmann, [0016] and [0079]). 
Hofmann further teaches that the gradient materials, in turn, may be formed using any suitable additive process that allows for the engineering of the layered compositional gradients needed to prepare the discrete and distinct property regions within the multi-functional article and that the gradient can be deposited vertically throughout the part or applied radially by using a rotating work base (Hofmann, [0097-0102]). 
As Hofmann expressly teaches the Laser Engineered Net Shaping method has the ability to mix powder streams of different materials, thereby producing component with precise compositional control and that the capability to alter composition may be useful for minimizing the stress effects of mismatched coefficients of thermal expansion between dissimilar materials during thermal cycle and optimizing the mechanical properties critical to component performance (Hofmann, [0007]). 
Abe and Hofmann are analogous art as they are both drawn to methods of forming 3D shaped objects using an additive manufacturing process where the articles contain more than one type of metal powder (Abe, Abstract; Hofmann, Abstract).
In light of the motivation to include a gradient compositional article as taught in Hofmann above, it therefore would have been obvious to one of ordinary skill in the art to create a gradient composition from the low melting point metal powder to the metal powder in the 3D shaped object of Abe in order to produce a component with precise compositional control, to minimizing the stress effects of mismatched coefficients of thermal expansion between dissimilar materials during thermal cycle, and optimize the mechanical properties critical to component performance (Hofmann, [0007]), and thereby arrive at the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        11/17/2022